Exhibit 10.8

 

THIRD AMENDMENT TO
SUPPLEMENTAL PAYMENT AGREEMENT

 

This THIRD AMENDMENT TO SUPPLEMENTAL PAYMENT AGREEMENT (this “Amendment”) is
made as of                     , 2014 by and among Prospect Global
Resources, Inc., a Delaware corporation (“Prospect”), American West Potash LLC,
a Delaware limited liability company (the “Company”), and The Karlsson
Group, Inc., an Arizona corporation (“Karlsson”), with respect to the following
facts:

 

RECITALS

 

WHEREAS, Prospect, the Company, and Karlsson entered into that certain
Supplemental Payment Agreement dated as of August 1, 2012, which was amended by
that certain Amendment to Supplemental Payment Agreement dated as of April 15,
2013 and that certain Second Amendment to Supplemental Payment Agreement dated
as of June 26, 2013 (as amended, the “Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Nevada corporation (“Prospect
Nevada”), Prospect, the Company and Karlsson entered into that certain Extension
Agreement dated as of April 15, 2013; that certain Second Extension Agreement
dated as of June 26, 2013; that certain Third Extension Agreement dated as of
September 13, 2013; that certain Fourth Extension Agreement dated as of
December 10, 2013; that certain Fifth Extension Agreement dated as of March 12,
2014; that certain Sixth Extension Agreement dated as of April 3, 2014; and that
certain Seventh Extension Agreement dated as of April 25, 2014 (the “Seventh
Extension Agreement”);

 

WHEREAS, Prospect Nevada is the 100% parent of Prospect; and

 

WHEREAS, pursuant to the Seventh Extension Agreement, Prospect, the Company, and
Karlsson wish to amend the Agreement.

 

The parties accordingly amend the Agreement as follows:

 

AGREEMENT

 

1.             Amendment to Parties.  Prospect Nevada is hereby added as a Party
to the Agreement, and the definition of “Parties” is amended to include Prospect
Nevada as a Party, as well as the Company, Karlsson and Prospect.

 

2.             Amendment to Section 1.  Section 1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

1.             Additional Consideration

 

(a)           If a Company Sale is consummated (whether before or after the
Expiration Date, as hereinafter defined) pursuant to an agreement entered into
before February 1, 2018 (the “Expiration Date”), then, with respect to the first
Company Sale so consummated, Prospect

 

--------------------------------------------------------------------------------


 

shall promptly pay to Karlsson an amount (the “Supplemental Payment”) equal to
ten percent (10%) of any excess of (i) the proceeds received from such Company
Sale in cash, cash equivalents or negotiable securities, over (ii) One Hundred
Sixty Five Million Dollars ($165,000,000.00); provided that, in no event shall
the Supplemental Payment exceed Seventy Five Million Dollars ($75,000,000).

 

(b)           “Company Sale” shall mean (i) a sale, exchange, or other
disposition (including by merger, consolidation, or other business combination),
directly or indirectly, in a single transaction or series of related
transactions, of (A) a majority of the Company’s assets to an unaffiliated third
party; (B) outstanding membership interests in the Company resulting in more
than fifty percent (50%) of the membership interests (representing either
capital or profits) of the Company being held by an unaffiliated third party;
(C) outstanding stock in Prospect resulting in more than fifty percent (50%) of
the stock (by value) of Prospect being held by an unaffiliated party; or
(D) outstanding stock in Prospect Nevada resulting in more than fifty percent
(50%) of the stock (by value) of Prospect Nevada being held by an unaffiliated
third party, (ii) a transaction that has the result described in clauses (B),
(C), or (D) hereof, but which is effectuated through the issuance of membership
interests, stock, or other equity interests or securities and the distribution
of all or a portion of the proceeds therefrom by the issuing entity, provided
that in the case of a transaction described in this clause (ii), the transaction
shall be treated as a Company Sale only to the extent of the proceeds
distributed by the issuing entity (and in no event shall a financing transaction
in which the proceeds of the transactions are retained by the issuing entity and
used in the operations of the business be treated as a Company Sale); or
(iii) any combination of any of the preceding.

 

3.             Notice. Prospect Nevada, the Company, or Prospect shall give
prompt written notice to Karlsson of the execution of any letter of intent or
agreement that contemplates a Company Sale.

 

4.             Miscellaneous.

 

(a)           Reaffirmation of Representations and Warranties.  Each of Prospect
and the Company makes and reaffirms as of the date hereof each of the
representations and warranties set forth in Section 2 of the Agreement.

 

(b)           No Other Amendment.  Except as expressly amended in this
Amendment, all provisions of the Agreement shall remain in full force and
effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Agreement.  In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Agreement, the provisions of this Amendment shall govern.

 

(c)           Relation to Original Agreement.  This Amendment constitutes an
integral part of the Agreement.  Upon the effectiveness of this Amendment each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” or words
of like import referring to the Agreement, shall mean and be a reference to the
Agreement as amended hereby.

 

2

--------------------------------------------------------------------------------


 

(d)           Successor and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

(e)           Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

(f)            Governing Law; Injunctive Relief.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of Arizona,
without regard to its principles of conflicts of law.  Karlsson shall be
entitled to injunctive relief in case of any breach or threatened breach of the
Agreement as amended hereby, without any requirement to post bond.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

PROSPECT GLOBAL RESOURCES INC., a

 

Delaware corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

PROSPECT GLOBAL RESOURCES INC., a

 

Nevada corporation

 

 

 

 

 

By:

 

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

THE KARLSSON GROUP, INC., an Arizona
corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page - Third Amendment to Supplemental Payment Agreement]

 

4

--------------------------------------------------------------------------------